EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 03/01/2021:
In claim 4, last line, the word “lower” has been replaced with the word --bottom--. 

3.	The amendment was made to correct an informality in the claim. Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 3, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a mobile exercise platform system comprising: a bottom plate layer comprising one or more bottom plates; a top plate layer comprising one or more top plates each said bottom plate and top plate oriented in a first or second longitudinal direction; and a spring bar layer positioned between and fastened to said bottom plate layer and said top plate layer, said spring bar layer comprising a plurality of spring bars, each said spring bar being lengthwise oriented in a transverse direction, wherein each said spring bar further comprises U-shaped end portions interconnected by an upper section, a lower section, and an inner volume.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/ANDREW S LO/Primary Examiner, Art Unit 3784